*596OPINION.
Littleton:
The evidence before the Board in support of the claim of the petitioner that the residence in question had a value on August 5, 1918, in excess of the amount for which it was sold in 1920 consisted of the testimony of four witnesses.
A member of the firm which constructed the building in 1909 and 1910 testified that, with the exception of electric work, plumbing, heating, finishing hardware, painting, glazing, furnishings and decorating, and title work, the building cost $53,366.31.
Another witness, an officer of a construction company, testified that in his opinion, from the measurements of the cubical contents of the house, the cost of reproduction new in 1920, less depreciation at 2 per cent per annum, was $127,624, and that this cost was considerably in excess of such cost in 1918.
Another witness, an employee of the appraisal company which had made an appraisal on April 23, 1913, of the personal property in the house at that time, such as furniture, carpets, tapestries, clothing, etc., upon the basis of replacement cost, identified the appraisal as one made by that company. He had nothing to do with the making of the appraisal. The appraisal was not offered or received in evidence.
The petitioner testified that a portion of the personal property in the house in 1918 and 1920 was sold with it.
This evidence is insufficient to warrant the Board in finding that the Commissioner’s determination of value was erroneous.
Judgment will be entered for the Commissioner..